Exhibit 10.4

BIOMARIN PHARMACEUTICAL INC.

2017 Equity Incentive Plan

(the “Plan”)

Agreement Regarding Performance Stock Awards

in the Form of Restricted Stock Units

Unless otherwise defined herein, the terms defined in the Plan shall have the
same defined meanings in this Agreement Regarding Performance Stock Awards in
the Form of Restricted Stock Units (this “Agreement”).

 

I. NOTICE OF RESTRICTED STOCK UNITS

You have been granted Restricted Stock Units (“RSUs”) related to the shares of
Common Stock of the Company (“Shares”), subject to the terms and conditions of
the Plan and this Agreement, as follows:

 

Grantee Name (“you”): Grant Date: Base Number of RSUs Granted: Maximum Number of
RSUs Granted:

By executing this Agreement, you agree to be bound by all of the provisions of
the Plan applicable to an award of restricted stock units and performance stock
awards made pursuant to the Plan, the provisions of which are hereby made a part
of this Award and incorporated herein by reference, and all interpretations,
amendments, rules and regulations, which may from time to time be promulgated
and adopted pursuant to the Plan. In the event of any conflict between the
provisions of this Award and those of the Plan, the provisions of the Plan shall
control. You may request a copy of the Plan by contacting our General Counsel at
(415) 506-6307 or BioMarin Pharmaceutical Inc., 105 Digital Drive, Novato, CA
94949, Attention: General Counsel.

You should carefully review the Plan and this Agreement before accepting this
Award.



--------------------------------------------------------------------------------

Earned RSUs; Strategic Goal Multiplier

The number of Shares you will be entitled to receive under this Award (the
“Earned RSUs”) shall be determined as of [date] (the “Measurement Date”) and
shall be equal to the Base Number of Units Granted multiplied by the Strategic
Goal Multiplier. Notwithstanding the foregoing, in order for RSUs to be
considered Earned RSUs, the Compensation Committee must have certified the
Performance Measure (as defined below) and any resulting number of Earned RSUs
(the “Certification Date”).

The “Strategic Goal Multiplier” shall be calculated based on [performance
measure] (the “Performance Measure”), as follows:

[criteria/schedule]

Vesting Schedule:

Subject to accelerated vesting as set forth in the Plan, the Earned RSUs, if
any, shall vest, conditioned on your Continuous Service to the Company, on each
Vesting Date (as defined below) according to the following schedule:

[vesting schedule] (or, if the Compensation Committee has not certified the
Performance Measure and Earned RSUs as of an [anniversary] date, the date on
which such certification occurs) (each such date, a “Vesting Date”)

Upon vesting, you will receive one Share for each vested RSU, subject to
adjustment as provided in the Plan.

Notwithstanding the foregoing, if you attain Retirement Eligibility Status
following the Measurement Date, then the Continuous Service requirement set
forth above shall be deemed to have been met upon such attainment, and the RSUs
shall continue to vest (based on their terms, including the vesting schedule
above and any additional vesting provisions that may be contained in other plans
of the Company and/or agreements between you and the Company) as if you had
remained in Continuous Service to the Company, whether or not you remain in
Continuous Service to the Company; provided, however, that such vesting shall
cease if your Continuous Service is terminated for Cause. For purposes hereof,
“Retirement Eligibility Status” shall mean that you (a) have the Company title
of President, Worldwide Research and Development, Executive Vice President or
Senior Vice President; (b) are age 64 or older; and (c) have been in Continuous
Service to the Company for five or more years.

Notwithstanding the foregoing, if there is a Change in Control prior to the
Certification Date, then immediately prior to the Change in Control, you shall
be entitled to receive a number of Shares equal to the Base Number of Units
Granted (which shall be fully vested by virtue of the Change in Control). If
there is a Change in Control on or after the Certification Date, then
immediately prior to the Change in Control, you shall be entitled to receive any
then unvested Earned RSUs, if any (which shall be fully vested by virtue of the
Change in Control).

You shall receive no benefit or adjustment to your Award with respect to any
cash dividend, stock dividend or other distribution except as provided in the
Plan; provided, however, that this sentence shall not apply with respect to any
Shares that are delivered to you in connection with your Award after such Shares
have been delivered to you.

 

-2-



--------------------------------------------------------------------------------

II. MODIFICATIONS

This Agreement may be modified or amended at any time in accordance with the
Plan; provided that you must consent in writing to any modification that
adversely or materially affects your rights or obligations under this Agreement
(with such an effect being presumed to arise from a modification that would
trigger a violation of Section 409A of the Code).

 

III. NOT A CONTRACT FOR EMPLOYMENT

By executing this Agreement you acknowledge and agree that (i) any person who is
terminated before full vesting of an Award, such as the one granted to you by
this Agreement, could claim that he or she was terminated to preclude vesting;
(ii) you promise never to make such a claim; (iii) nothing in this Agreement or
the Plan confers on you any right to continue an employment, service or
consulting relationship with the Company, nor shall it affect in any way your
right or the Company’s right to terminate your employment, service or consulting
relationship at any time, with or without Cause; and (iv) the Company would not
have granted this Award to you but for these acknowledgements and agreements.

 

IV. TAX IMPLICATIONS

Upon the vesting of your RSUs, the applicable employment tax and withholding
requirements (if any) will be satisfied on a “net settlement” basis, meaning
that the number of Shares that you receive due to vesting will represent the
difference between the total number of Shares in which you vest and a number of
Shares having a fair market value sufficient to pay the minimum required
statutory withholding due for such taxes.

[Remainder of the page intentionally left blank.]

 

-3-



--------------------------------------------------------------------------------

By your electronic acceptance, along with the electronic acceptance of the
representative of the Company, you and the Company agree that the Award is
granted under, and governed by the terms and conditions of, this Agreement and
the Plan, and you hereby agree to accept as binding, conclusive and final all
decisions or interpretations of the Committee upon any questions relating to the
Plan and this Agreement.

[Remainder of the page intentionally left blank.]

 

-4-